FILED
                             NOT FOR PUBLICATION                            MAR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CRAIG SMALLWOOD,                                 No. 09-16730

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00512-DAE-
                                                 KSC
  v.

UNITED STATES ARMY CORPS OF                      MEMORANDUM *
ENGINEERS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David Alan Ezra, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Craig Smallwood appeals pro se from the district court’s judgment

dismissing his action alleging various environmental claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, AlohaCare v. Haw. Dep’t of Human


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Servs., 572 F.3d 740, 744 n.2 (9th Cir. 2009), and we affirm.

      The district court properly dismissed as time-barred Smallwood’s National

Environmental Policy Act (“NEPA”) challenges to the federal agency actions that

occurred in 1993 and 2002. See Wind River Mining Corp. v. United States, 946

F.2d 710, 712 (9th Cir. 1991) (six-year statute of limitations).

      The district court properly dismissed Smallwood’s NEPA claim concerning

the 2005 permit amendment and the Clean Water Act claim because Smallwood

failed to allege facts showing that the U.S. Army Corps of Engineers’ decisions

were arbitrary or capricious. See 5 U.S.C. § 706(2)(A) (standard for reviewing

agency decisions).

      The district court properly dismissed Smallwood’s Endangered Species Act

(“ESA”) claim because Smallwood did not comply with the statutory notice

requirement. See 16 U.S.C. § 1540(g)(2)(A); Save the Yaak Comm. v. Block, 840

F.2d 714, 721 (9th Cir. 1988) (the ESA notice requirement is jurisdictional).

      Smallwood’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-16730